UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X   For Online Publication Only

TRUSTEES OF THE NORTHEAST CARPENTERS
HEALTH, PENSION, ANNUITY, APPRENTICESHIP,                             ORDER
AND LABOR MANAGEMENT COOPERATION                                      17-CV-4667 (JMA) (GRB)
FUNDS,

                          Petitioners,

              -against-

CIW FLOORING, INC.,

                           Respondent.
------------------------------------------------------------------X

AZRACK, United States District Judge:

          Before the Court is an unopposed petition to confirm and enforce an arbitration award

filed by Petitioners Trustees of Northeast Carpenters Health, Pension, Annuity, Apprenticeship,

and Labor Management Cooperation Funds. Petitioners obtained the arbitration award against

Respondent CIW Flooring, Inc. (Petition, ECF No. 1.) On May 27, 2017, the arbitrator found

Respondent in violation of a collective bargaining agreement and ordered Respondent to pay

Petitioner all delinquent fringe benefit contributions plus interest and fees. (Collection Award

and Order, Ex. E, ECF No. 1. ¶¶ 1–4.)

          On August 11, 2017, Petitioners served a copy of the petition on Respondent. (Aff. of

Serv., ECF No. 8.) Respondent has not responded to the petition or otherwise appeared in this

action.

       Petitioners now ask the Court to: (1) confirm the Award; (2) award Petitioners a sum of

$44,880.77, consisting of delinquent fringe benefit contributions in the amount of $24,984.84,

interest of $5,173.31, liquidated damages of $13,072.62, the arbitrator’s fee of $750, and

attorneys’ fees of $900; (3) award interest on attorneys’ fees calculated at 10% per annum from
the date of the Award through the date of judgment; and (4) award Petitioners $790 in attorneys’

fees and costs incurred in bringing this action. (Petition, ECF No. 1 at 6.) Because Respondent

has not answered the petition, the Court treats the petition as an unopposed motion for summary

judgment. See D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109–10 (2d Cir. 2006).

      The Court confirms the Award and the specific relief ordered by the arbitrator.

Accordingly, Respondent is ordered to pay a total of $45,807.77, consisting of the arbitration

Award, $141.50 in interest on the attorneys’ fees, and the additional attorneys’ fees and costs

incurred in bringing this action.

      The Clerk of the Court is respectfully directed to enter judgment against Respondent, close

the case, and mail a copy of this Order to Respondent at the following address:

CIW Flooring, Inc.
278 Ashford Avenue
Tonawanda, New York 14150

SO ORDERED.

Dated: December 14, 2018
       Central Islip, New York                      /s/ (JMA)
                                             Joan M. Azrack
                                             United States District Judge




                                                2
